                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TIZAZU F. AREGA,
                                                CASE NO. 2:19-CV-2905
        Petitioner,                             JUDGE GEORGE C. SMITH
                                                Magistrate Judge Chelsey M. Vascura
        v.

TIMOTHY SHOOP, WARDEN,

        Respondent.

                                      ORDER and
                             REPORT AND RECOMMENDATION

        This matter is before the Court for consideration of a motion filed by Petitioner, a state

prisoner, seeking leave to proceed in forma pauperis, which is GRANTED. (ECF No. 1.)

Petitioner will therefore be allowed to prosecute his action without prepayment of fees or costs,

and judicial officers who render services in this action shall do so as if the costs had been

prepaid.

        Petitioner, proceeding without counsel, has also filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. (ECF No. 1-1.) Petitioner seeks release from confinement

imposed as part of the judgment of a state court in a criminal action. This case has been referred

to the undersigned pursuant to 28 U.S.C. § 636(b) and Columbus’ General Order 14-1 regarding

assignments and references to United States Magistrate Judges.

        Pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts (“Rule 4”), the Court conducts a preliminary review to determine whether “it

plainly appears from the face of the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.” If it does so appear, the petition must be dismissed. Id.

Rule 4 allows for the dismissal of petitions that raise legally frivolous claims, as well as petitions
that contain factual allegations that are palpably incredible or false. Carson v. Burke, 178 F.3d

434, 436-37 (6th Cir. 1999). For the reasons that follow, it plainly appears that Petitioner is not

entitled to relief in this Court because his petition is successive. Accordingly, the undersigned

RECOMMENDS that this action be TRANSFERRED to the United States Court of Appeals

for the Sixth Circuit.

       Petitioner’s Motion to Appoint Counsel (ECF No. 2) is DENIED.

                                                 I.

       Petitioner challenges his 2012 conviction for rape in the Court of Common Pleas for

Franklin County, Ohio. (ECF No. 1-1, PAGEID # 3.) Petitioner asserts that he “is not confined

and detained by virtue of a final judgment of state court based upon the jury returned unanimous

verdict of guilty pursuant to Patton v. United States, 281 U.S. 276 also see Low v. United States,

169 F.86 at 92, or charg[]ing document for deportation” (ECF No. 1-1, PAGEID # 5) (claim

one); and that his conviction for rape by digital vaginal penetration improperly was affirmed

under for which he had not been charged, i.e., the crime of rape by vaginal intercourse, in

violation of Cole v. Arkansas, 333 U.S. 196, 202 (claim two). This is not, however, Petitioner’s

federal habeas corpus petition. On June 24, 2016, he filed his first action under 28 U.S.C. §

2254, challenging this very same conviction. On October 4, 2016, this Court dismissed that

action as barred by the one-year statute of limitations. Arega v. Chillicothe Corr. Inst., 2:16-cv-

00618. On November 16, 2018, he filed a second habeas corpus petition, again challenging this

same conviction. On February 11, 2019, this Court transferred that action to the United States

Court of Appeals for the Sixth Circuit as successive. Arega v. Chillicothe Corr. Inst., 2:18-cv-

01486. Thus, this action plainly constitutes a successive petition.




                                                 2
                                                 II.

       Before a second or successive petition for a writ of habeas corpus can be filed in the

district court, the applicant shall move in the appropriate circuit court of appeals for an order

authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3)(A)

       Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a district court does

not have jurisdiction to entertain a successive post-conviction motion or petition for writ of

habeas corpus in the absence of an order from the court of appeals authorizing the filing of such

successive motion or petition. Burton v. Stewart, 549 U.S. 147, 152-53 (2007). Unless the court

of appeals has given approval for the filing of a second or successive petition, a district court in

the Sixth Circuit must transfer the petition to the United States Court of Appeals for the Sixth

Circuit. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam). Under § 2244(b)(3)(A), only a

circuit court of appeals has the power to authorize the filing of a successive petition for writ of

habeas corpus. Id.

       That being the case, this Court is without jurisdiction to entertain a second or successive

§ 2254 petition unless authorized by the Court of Appeals for the Sixth Circuit. The Sixth

Circuit, in turn, will issue this certification only if Petitioner succeeds in making a prima facie

showing either that the claim sought to be asserted relies on a new rule of constitutional law

made retroactive by the United States Supreme Court to cases on collateral review; or that the

factual predicate for the claim could not have been discovered previously through the exercise of

diligence, and these facts, if proven, would establish by clear and convincing evidence that, but

for the constitutional error, no reasonable factfinder would have found the applicant guilty. 28

U.S.C. § 2244(b)(2).



                                                  3
        The Sixth Circuit described the proper procedure for addressing a second or successive

petition filed in the district court without § 2244(b)(3)(A) authorization in In re Sims:.

                  [W]hen a prisoner has sought § 2244(b)(3)(A) permission from the
                  district court, or when a second or successive petition for habeas
                  corpus relief or § 2255 motion is filed in the district court without §
                  2244(b)(3) authorization from this court, the district court shall
                  transfer the document to this court pursuant to 28 U.S.C. § 1631.

Id. at 47.

                                                   III.

        For the reasons set forth above, it is RECOMMENDED this action be

TRANSFERRED to the United States Court of Appeals for the Sixth Circuit as successive.

        Petitioner’s request to proceed in forma pauperis (ECF No. 1) is GRANTED, and his

Motion to Appoint Counsel (ECF No. 2) is DENIED.

                                      PROCEDURE ON OBJECTIONS

             If any party objects to this Report and Recommendation, that party may, within

fourteen days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the magistrate judge with instructions. 28 U.S.C. §

636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report



                                                    4
and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                      /s/ Chelsey M. Vascura_________________
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5
